J-S07024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

RICHARD JAMAR SEARS, JR.

                            Appellant                    No. 27 MDA 2016


           Appeal from the Judgment of Sentence December 7, 2015
           In the Court of Common Pleas of Northumberland County
              Criminal Division at No(s): CP-49-CR-0000743-2014


BEFORE: BOWES, J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY LAZARUS, J.:                             FILED MAY 12, 2017

        Richard Jamar Sears, Jr., appeals, pro se, from his judgment of

sentence, imposed in the Court of Common Pleas of Northumberland County,

after a jury convicted him of weapons or implements of escape and

prohibited offensive weapons.           For the following reasons, we quash the

appeal.

        Sears’ brief is defective. While he manages to comply with the Rules

of Appellate Procedure regarding form, his 68-page argument section is a

mishmash of repetitive, mostly incoherent rambling1 in which he repeatedly
____________________________________________


1
    To quote but one example of the brief’s incoherence:

        In light of the Const. of 1968’s lack of the requisite saving
        clause/saving schedule from Pennsylvania’s Constitution of 1874,
        the ratification of the Constitution without inserting a saving
        schedule/saving clause to save or perserve [sic] all such
(Footnote Continued Next Page)
J-S07024-17



makes reference to unspecified acts of fraud committed by the judges and

attorneys in this matter and accuses them of fabricating unnamed court

documents.     Sears makes multiple references to the Uniform Commercial

Code, and alleges that the Magisterial District Judge asserted “authority to

conduct a criminal action against [Sears] under a secret jurisdiction known

only to judges and licensed attorneys[.]” Brief of Appellant, at 60. In short,

the nature of Sears’ brief is such that we find our ability to conduct appellate

review severely impaired.

      “[A]lthough this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super.

2003). “When issues are not properly raised and developed in briefs, [and]

when the briefs are wholly inadequate to present specific issues for review, a

court will not consider the merits thereof.” Commonwealth v. Drew, 510
A.2d 1244, 1245 (Pa. Super. 1986), quoting Commonwealth v. Sanford,

                       _______________________
(Footnote Continued)

      criminal/crimes statutes, laws, codes, and prosecutions existing
      prior to the ratification thereof, failed to save or perserve [sic]
      Pennsylvania’s courts of common pleas’s [criminal division]
      jurisdiction for criminal actions/criminal prosecutions; and all
      such laws, codes and statutes which were in existence prior to
      said adoption/ratification stemming from the Pennsylvania
      Constitution of 1874 had thus become repealed and/or null and
      void of any further force and effect.

Brief of Appellant, at 92.




                                            -2-
J-S07024-17



445 A.2d 149, 150 (Pa. Super. 1982). In this instance, the total inadequacy

of Sears’ brief prevents us from ascertaining whether there is any possible

merit to his appeal. Accordingly, we are constrained to quash the appeal.

      Appeal quashed.     Application for Relief and Application to Withdraw

Application for Relief denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                    -3-